Citation Nr: 0917331	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1979 to August 
1981.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  There is no competent diagnosis of PTSD and no credible 
supporting evidence that a stressor, which might lead to 
PTSD, occurred during service. 

2.  A claim for service connection for schizoaffective 
disorder was denied by rating decision in March 1996 and 
February 2003.  The Veteran did not appeal.

3.  The evidence received since the February 2003 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The February 2003 rating decision denying service 
connection for schizoaffective disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

3.  The evidence received since the February 2003  decision 
is not new and material to the issue of service connection 
for schizoaffective disorder, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In cases in which personal assault is alleged, VA's duty to 
notify includes informing the claimant that evidence from 
sources other than service records may constitute credible 
supporting evidence.  38 C.F.R. § 3.304(f)(3); Patton v. 
West, 12 Vet. App. 272, 282 (1999).  Such evidence may 
include records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  

For claims to re-open, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2005 and January 2006 which 
substantially complied with the notice requirements.  
Complete notice was sent in July 2006, and the claims were 
readjudicated in a September 2006 statement of the case and 
supplemental statements of the case in December 2007, January 
2008, and September 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  The record reflects that the 
RO scheduled the Veteran for examinations in connection with 
her PTSD claim on several occasions.  In April 2006, she was 
unable to complete the examination due to her emotional 
state.  At the Veteran's request, the examination was 
rescheduled three times, but she failed to appear each time 
and did not provide any explanation for her final absence.  
Evidence obtained from these examinations could have been 
material to the outcome of her claim.

The law provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  See 38 C.F.R. § 3.655(b).  While VA is obligated 
to assist a claimant in the development of a claim, there is 
no duty upon VA to prove the claim.  Further, a claimant for 
VA benefits has the responsibility to present and support the 
claim.  38 U.S.C. § 5107(a).  Accordingly, VA has satisfied 
its duty to assist the Veteran in this regard.  

VA was not required to conduct an examination in the issue of 
service connection for schizoaffective disorder because, as 
discussed below, no new and material evidence has been 
presented or secured.  38 C.F.R. § 3.159(c)(4).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The Veteran is seeking service connection for PTSD, which she 
contends results from traumatic experiences in service.  
Specifically, she reports that she was raped by four men in a 
barracks room in California.  She contends that she 
subsequently attempted suicide and was sexually assaulted by 
a medical worker while hospitalized for that incident.

The Veteran's service treatment records indicate that she was 
treated for left flank pain in an emergency room in Orlando, 
Florida in February 1980.  She reported an "'upsetting' 
experience in the barracks," after which she became sick.  
In May 1980, the Veteran was referred to the mental health 
clinic for "counseling in the ability to handle personal 
problems."  It was noted that she had had 3 incidents in 
which she was under the influence of alcohol and had to be 
confined to a barracks room.  She received a disciplinary 
action for making holes in the wall during the most recent 
incident.  In June 1980, the Veteran was seen in the 
emergency room and subsequently admitted for observation due 
to suicidal ideation.  She was referred for alcohol and drug 
abuse treatment.  A treatment record dated in July 1980 shows 
that the Veteran was treated for anxiety with tremors at a 
clinic in California.  She reported a "traumatic emotional 
experience" the previous weekend that she would not relate.  
Two days later, the Veteran was treated for an overdose of 
alcohol and other drugs.  From August to October1980, the 
Veteran was admitted to an inpatient alcoholism treatment 
program.  In July 1981, the Veteran was treated for nervous 
tension.  No abnormalities of any kind were noted during the 
Veteran's separation physical examination in August 1981.  

The Veteran's service personnel records indicate that she 
received non-judicial punishment for drunk and disorderly 
conduct in August 1980.  She was separated from the U.S. Navy 
due to marginal performance and inability to manage personal 
problems.  

The evidence shows that the Veteran has an extensive history 
of private and VA treatment for mental disorders from the 
mid-1980s to the present.  Private records dated between 
November 1986 and January 1999 indicate that she was 
hospitalized several times and found to have suicidal 
ideation and auditory hallucinations.  She was variously 
diagnosed with major depressive disorder, schizoaffective 
disorder, alcoholism and other addictions, schizophrenia, and 
atypical psychosis, and she has been prescribed many 
different psychotropic medications.  Although the record 
suggests the Veteran attended a PTSD therapy group on one 
occasion, there is no documentation of a PTSD diagnosis in 
the hospital records.  The Veteran also received VA inpatient 
and outpatient treatment for her mental health issues from 
2005 to 2008.  There is no record of a PTSD diagnosis in the 
VA treatment records.  


The record contains a November 2006 letter from C.P., a 
private psychologist, who states that she treated the Veteran 
for PTSD in 2005.  She reports that the Veteran's triggering 
stressor was being raped by four men in service.  

The Veteran was evaluated for PTSD by a VA provider in June 
2005, at which time she reported military sexual trauma and 
complained of nightmares and flashbacks relating to the 
incident.  The examiner determined that further assessment 
was required to clarify whether the Veteran's symptoms 
related to PTSD.  The Veteran was scheduled for a PTSD 
evaluation in April 2006.  She appeared for the examination, 
but the evaluation could not be completed because the Veteran 
became very emotional and left the treatment room.  The 
examiner determined that it would be harmful to the Veteran 
to continue the examination until she had been stabilized on 
psychotropic medications.  She referred the Veteran to her 
medication provider at the mental health facility.  

The record indicates that the RO rescheduled the Veteran's 
PTSD evaluation for March 2008, but she failed to report for 
the examination.  The RO again rescheduled for May 2008, and 
the Veteran did not appear.  She informed the RO that she had 
received the notice of the examination too late.  The RO 
rescheduled the evaluation for June 2008, and the Veteran 
again failed to appear and did not provide any explanation 
for her absence.

Based on the foregoing evidence, the Board finds that service 
connection for PTSD is not warranted.  While C.P.'s letter 
indicates that the Veteran has been diagnosed with PTSD, the 
Board notes that there are no records available of the 
treatment C.P. provided to the Veteran in 2005.  However, 
even if it were conceded that the Veteran has PTSD, there is 
yet no basis for service connection because there is no 
evidence to substantiate the sexual assault that she alleges 
took place in service.  As discussed above, the Veteran's 
service treatment records show that she reported a 
"traumatic emotional experience" in July 1980.  However, 
she did not provide any details of the event, and no evidence 
of physical or sexual assault was noted during the medical 
examination.  Service treatment records also indicate that 
the Veteran had at least three instances of alcohol abuse 
prior to this incident.  

In addition, the Veteran has offered no evidence to support 
her claim, such as statements from friends or family members.  
The RO specifically requested that information in December 
2005 and January 2006 letters which detailed the type of 
information that could be submitted.  The Veteran's accounts 
of the incident, as reported to doctors and counselors in her 
medical records, have been inconsistent.  Although the 
Veteran reported having been raped when she was 6 and 16 
during her hospitalizations in 1995 and 1999, she did not 
mention the in-service sexual assault.  She first reported 
this incident during VA treatment in June 2005.  Furthermore, 
she initially stated that she had been raped in retaliation 
for reporting her assailants' drug use.  However, in her 
February 2006 stressor statement, she alleged that her 
fiancé's friends raped her to punish her for having an affair 
with another man.  

Thus, as there is no evidence that PTSD began in service, and 
the Veteran has failed to produce credible supporting 
evidence that the claimed in-service stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  The appeal is denied.  

Reopening a Claim for Service Connection for Schizoaffective 
Disorder

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  Evidence is 
"new" if it was not of record at the time of the last prior 
final denial of the claim.  It is "material" if, by itself 
or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence must not be cumulative 
or redundant of the evidence of record at the time of the 
last prior final denial of the claim, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

A claim for service connection for schizoaffective disorder 
(SAD) was denied by rating decision in March 1996, because 
the evidence did not indicate that SAD begin in service or 
within one year of separation.  The Veteran did not appeal 
that decision, and it became final at the end of the 
statutory period.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
In an April 2003 decision, the RO declined to reopen the 
claim.  The Veteran did not appeal that decision, and it too 
became final.  The claim for service connection for SAD 
cannot be reopened unless new and material evidence has been 
received.  

The Veteran submitted a request to reopen the claim for 
service connection for SAD in September 2005.  Evidence 
relative to the claim for SAD that was of record at the time 
of the March 1996 decision consisted of the Veteran's service 
treatment records, a May 1988 emergency room report, and 
reports of private hospital treatment between November 1986 
and December 1995.  The Veteran's 1996 claim for service 
connection for SAD was denied because there was no evidence 
that that the condition began in or was otherwise related to 
service.  

The RO declined to reopen the claim in April 2003 because the 
Veteran had not submitted new and material evidence.  
Evidence relative to the claim for SAD that has been 
associated with the claims folder since prior rating decision 
includes private hospital treatment records dated between 
July 1995 and January 1999. a July 2007 letter from C.P., 
Ph.D., and VA treatment records dated between June 2005 and 
June 2008.

New and material evidence in this case would be evidence 
showing that the Veteran's condition began in or was 
aggravated by service, or that it began or worsened after 
service because of an in-service event.  Although new 
evidence has been received, it is not material because it 
does not indicate that the Veteran's SAD is related to her 
time in service.  The new evidence does not address the 
etiology of the condition.  In the absence of evidence that 
is both new and material, the claim for service connection 
for hypertension is not reopened.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.

New and material evidence has not been received to reopen 
claim for service connection for schizoaffective disorder, 
and the claim is not reopened.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


